DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 23 June 2022.
Claims 1-4, 6-13 and 15-20 are currently pending.  In the Amendment filed 23 June 2022, claims 1, 3, 6-12, 16 and 18-20 are currently amended and claims 5 and 14 are canceled.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that the Applications claims priority to provisional 63/028,816 filed 22 May 2020.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “prediction engine” in claim 18; “information extraction engine” claim 19; and “prediction engine” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The objections to the drawings are withdrawn as necessitated by Amendment.

Claim Objections
The objections to claims 1, 10 and 16 are withdrawn as necessitated by Amendment.
Claim 15 is objected to because of the following informalities:  It appears that based on the amendment to claim 10, claim 15 should be amended to state precomputed data instead of just data.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claims 1 and 10, the Examiner fails to find support for the limitation determining, based at least in part on the current user analysis phase and using a second prediction model, a predicted next user interaction.  Paragraph [0046] of the published specification states:
[0046] The prediction engine 434 comprises two prediction models 436 that run in parallel to each other. The first model infers the current user analysis phase, while the second model infers the next user interaction in the client interface. The cache allocation strategy depends on the output of the first prediction model, whereas the second model predicts the next queries with high probability. The user's past interaction log as well as the semantic relationship between the objects appearing in the current viewport is taken into consideration for this purpose. Results of these queries are computed ahead of time and stored in the main memory cache. 
Therefore, it appears that second model is what predicts the next user interaction and not a combination of the second model and the current user analysis phase.
	With regards to claim 18, the Examiner fails to find support for the newly added limitations being the manner in which a query is sent to the cache manager for retrieval of a data result from the middleware cache.  The steps seem to be what create data in the cache and then the last cache is how a subsequent query is answered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0378861 to Eledath et al (hereafter Eledath) in view of US PGPub 2017/0124474 to Kashyap (hereafter Kashyap) in view of US PGPub 2011/0055202 to Heimendinger (hereafter Heimendinger).

Referring to claim 1, Eledath teaches a method comprising: 
receiving real-world data [real world scene] at a client viewport of a computing device [AR platform devices] (see [0103]; [0104]; [0136]; [0137]; Fig 1; Fig 2; and Fig 27); 
receiving a client selection [user input/interaction] of an item of the real-world data [real world scene] (see [0138] and Fig 3 – The operations at block 314 may be initiated in response to the system detecting a new user interaction, such as a gesture or speech. For example, the user input may include a verbal request, such as “who is the person in the red jacket,” or movement of the user with respect to a part of the real world scene (e.g., pointing to an object).); 
retrieving data relating to the item (see [0037]; [0038]; [0095]; [0139]; [0140]; and Fig 3 – At block 324, the system selects virtual elements that represent a portion of the stored knowledge correlated with visual features of the scene.); and 
presenting the data [virtual elements] in the client viewport with at least some of the real-world data [view of the scene] (see [0140] and Fig 3 – At block 326, the system 110 displays the virtual elements selected at block 324 on the view of the scene.).
While Eledath teaches retrieving additional data and presenting the data with the real-world data, Eledath fails to explicitly disclose the further limitations of identifying, using a first prediction model, a current user analysis phase; determining, based at least in part on the current user analysis phase and using a second prediction model, a predicted next user interaction; precomputing data based at least in part on the predicted next user interaction; storing the precomputed data in a middleware cache during the current user analysis phase; responsive to receiving subsequent user interaction, retrieving at least a portion of the precomputed data relating to the item from the middleware cache; and presenting at least some of the precomputed data in the client viewport with at least some of the real-world data.
Kashyap teaches predicting what a user’s next user input will be in an augmented reality application (see [0004] and [0021]), including the further limitations of 
identifying, using a first prediction model [one of the predictive state-based application models 135], a current user analysis phase [user psychological state] (see [0028] –  It is noted that the term current user analysis phase is not elaborated on or defined within the specification.); 
determining, based at least in part on the current user analysis phase and using a second prediction model [a second of the predictive state-based application models 135], a predicted next user interaction [predict next user input] (see [0028] and [0073]); 
precomputing data based at least in part on the predicted next user interaction (see [0044] – The user’s prior inputs and predicted psychological state can be applied to a predictive model to predict the user’s likely next input and current psychological state prior to the user actually making a current input to the application. Consequently, providing such predictions to the application enables the application to begin preparing a response to the predicted input before the user has actually made that input.); 
presenting at least some of the precomputed data (see [0044] – The application then appears to the user as if it were responding in near real-time to the actual user input).
Eledath and Kashyap are analogous art since they both discuss data retrieval in an augmented reality environment.  While Eledath teaches the concept of presenting data in the client viewport with real-world data, Eledath fails to explicitly teach the process of precomputing the presented data using prediction models.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the process of Kashyap of using prediction models to predict a next user interaction and use that prediction to precompute the data displayed by Eledath.  One would have been motivated to do so since these predictions allow an application to begin preparing a response to the predicted input before the user has actually made that input, allowing the application to appear to the user as if it were responding in near real-time to the actual input (Kashyap: see [0044]).  Also, this allows for information to be quickly disseminated to individuals in complex, hostile and chaotic environments (Eledath: see [0042] and [0043]).
While the combination of Eledath and Kashyap (hereafter Eledath/Kashyap) teach precomputing data based at least on the predicted next user interaction, Eledath/Kashyap fail to explicitly teach the further limitations of storing the precomputed data in a middleware cache during the current user analysis phase; and responsive to receiving subsequent user interaction, retrieving at least a portion of the precomputed data relating to the item from the middleware cache.
Heimendinger teaches predictive data caching (see abstract) including the further limitations of 
identifying, using a prediction model, a current user analysis phase (see [0021] and [0030]-[0032]); 
determining, based at least in part on the current user analysis phase and using a prediction model, a predicted next user interaction (see [0021] and [0030]-[0032] – The model returns a set of queries likely to follow from the most recent query.); 
precomputing data based at least in part on the predicted next user interaction (see [0033] – The system executes and stores the results of the preemptive queries suggested by the predictive model.); 
storing the precomputed data in a middleware cache during the current user analysis phase (see [0021]; [0033] and Fig 1 – Likely queries may be executed and results cached before the user asks for the query. The queries may be cached at the server (cache memory 112).  The server is considered to represent the middleware layer since it is the go between for the client 104 and the data sources 108 and 116 as seen in Fig 1.); 
responsive to receiving subsequent user interaction, retrieving at least a portion of the precomputed data relating to the item from the middleware cache (see [0034] – When a new query is executed against the data source 350, the system first looks in the cache); and 
presenting at least some of the precomputed data (see [0034]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the precomputed data of Eledath/Kashyap in a cache and then retrieve the data from the cache as taught by Heimendinger.  One would have been motivated to do in order to increase the speed at which the data is retrieved, since a cache is a data structure optimized for retrieval speed (Heimendinger: see [0033]; Kashyap: see [0044]; Eledath: see [0075]).  Also, while Heimendinger does not explicitly teach the concept of augmented reality, Heimendinger states that any form of data may be queried employing a predictive data caching model using the principles described (see [0035]). 
 Referring to claim 2, the combination Eledath, Kashyap and Heimendinger (hereafter Eledath/Kashyap/Heimendinger) teaches the method of claim 1, wherein the computing device comprises a smartphone (Eledath: see Fig 27; [0044]; and [0100] - smartphone; Kashyap: see [0107]).
Referring to claim 3, Eledath/Kashyap/Heimendinger teaches the method of claim 1, further comprising: 
receiving an additional client selection [user input/interaction] of an additional item of the real-world data [real world scene] after presenting the at least some of the precomputed data in the client viewport [loop 310 indicates portions of the method that may repeated iteratively and/or concurrently, for example if there are multiple rounds of dialog/interaction between the person 104 and the platform 132, or with respect to the dynamic scene understanding regarding different visual features of the real world scene.] (Eledath: see [0136]; [0138]; and Fig 3 – The operations at block 314 may be initiated in response to the system detecting a new user interaction, such as a gesture or speech. For example, the user input may include a verbal request, such as “who is the person in the red jacket,” or movement of the user with respect to a part of the real world scene (e.g., pointing to an object).);
retrieving supplemental data relating to the additional item from storage (Eledath: see [0037]; [0038]; [0095]; [0139]; [0140]; and Fig 3 – At block 324, the system selects virtual elements that represent a portion of the stored knowledge correlated with visual features of the scene.); and 
presenting the supplemental data [virtual element] in the client viewport with at least some of the precomputed data and at least some of the real-world data [view of the scene] (Eledath: see [0139]; [0140] and Fig 3 – At block 326, the system 110 displays the virtual elements selected at block 324 on the view of the scene.).
Eledath fails to teach that the data presented is precomputed data.  Heimendinger and Kashyap each teach presenting precomputed data (Kashyap: see [0044]; Heimendinger: [0034]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to display the have multiple rounds of display as taught by Eledath using precomputed data as taught by Kashyap and Heimendinger.  One would have been motivated to do so in order to increase the speed at which the data is retrieved using precomputed data stored in a cache (Heimendinger: see [0033]; Kashyap: see [0044]; Eledath: see [0075]).
Referring to claim 7, Eledath/Kashyap/Heimendinger teaches the method of claim 1, wherein the viewport is associated with an augmented reality application (Eledath: see Fig 27; [0027]; and [0036]; Kashyap: see [0021]).
Referring to claim 8, Eledath/Kashyap/Heimendinger teaches the method of claim 1, wherein the real-world data is live real-world data [real world scene] in real-time [real time] (Eledath: see [0040]; [0047]; and [0137]).
Referring to claim 9, Eledath/Kashyap/Heimendinger teaches the method of claim 1, wherein the client selection is a query in the client viewport (Eledath: see [0139] and Fig 3 – At block 316, the system 110 determines what to do in response to the user interaction interpreted at block 314 and the visual scene interpreted at block 312. In block 318, the system may build and execute a query based on the user intent and semantic elements extracted from the scene.).
Referring to claim 10, Eledath teaches a system comprising: 
a datastore comprising data relating to items in a real-world (see [0038]; [0094]; [0095]; Fig 1, item 106); and 
a computing device [computing system 110] (see Fig 1, item 110) configured to:
receive real-world data [real world scene] at a client viewport (see [0103]; [0104]; [0136]; [0137]; Fig 1; Fig 2; and Fig 27); 
receive a client selection [user input/interaction] of an item of the real-world data [real world scene] (see [0138] and Fig 3 – The operations at block 314 may be initiated in response to the system detecting a new user interaction, such as a gesture or speech. For example, the user input may include a verbal request, such as “who is the person in the red jacket,” or movement of the user with respect to a part of the real world scene (e.g., pointing to an object).); 
retrieve data relating to the item (see [0037]; [0038]; [0095]; [0139]; [0140]; and Fig 3 – At block 324, the system selects virtual elements that represent a portion of the stored knowledge correlated with visual features of the scene.); and 
present the data [virtual elements] in the client viewport with at least some of the real-world data [view of the scene] (see [0140] and Fig 3 – At block 326, the system 110 displays the virtual elements selected at block 324 on the view of the scene.).
While Eledath teaches retrieving additional data and presenting the data with the real-world data, Eledath fails to explicitly disclose the further limitations of identifying, using a first prediction model, a current user analysis phase; determining, based at least in part on the current user analysis phase and using a second prediction model, a predicted next user interaction; precomputing data based at least in part on the predicted next user interaction; storing the precomputed data in a middleware cache during the current user analysis phase; responsive to receiving subsequent user interaction, retrieving at least a portion of the precomputed data relating to the item from the middleware cache; and presenting at least some of the precomputed data in the client viewport with at least some of the real-world data.
Kashyap teaches predicting what a user’s next user input will be in an augmented reality application (see [0004] and [0021]), including the further limitations of 
identify, using a first prediction model [one of the predictive state-based application models 135], a current user analysis phase [user psychological state] (see [0028] –  It is noted that the term current user analysis phase is not elaborated on or defined within the specification.); 
determine, based at least in part on the current user analysis phase and using a second prediction model [a second of the predictive state-based application models 135], a predicted next user interaction [predict next user input] (see [0028] and [0073]); 
precompute data based at least in part on the predicted next user interaction (see [0044] – The user’s prior inputs and predicted psychological state can be applied to a predictive model to predict the user’s likely next input and current psychological state prior to the user actually making a current input to the application. Consequently, providing such predictions to the application enables the application to begin preparing a response to the predicted input before the user has actually made that input.); 
present at least some of the precomputed data (see [0044] – The application then appears to the user as if it were responding in near real-time to the actual user input).
Eledath and Kashyap are analogous art since they both discuss data retrieval in an augmented reality environment.  While Eledath teaches the concept of presenting data in the client viewport with real-world data, Eledath fails to explicitly teach the process of precomputing the presented data using prediction models.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the process of Kashyap of using prediction models to predict a next user interaction and use that prediction to precompute the data displayed by Eledath.  One would have been motivated to do so since these predictions allow an application to begin preparing a response to the predicted input before the user has actually made that input, allowing the application to appear to the user as if it were responding in near real-time to the actual input (Kashyap: see [0044]).  Also, this allows for information to be quickly disseminated to individuals in complex, hostile and chaotic environments (Eledath: see [0042] and [0043]).
While the combination of Eledath and Kashyap (hereafter Eledath/Kashyap) teach precomputing data based at least on the predicted next user interaction, Eledath/Kashyap fail to explicitly teach the further limitations of storing the precomputed data in a middleware cache during the current user analysis phase; and responsive to receiving subsequent user interaction, retrieving at least a portion of the precomputed data relating to the item from the middleware cache.
Heimendinger teaches predictive data caching (see abstract) including the further limitations of 
identify, using a prediction model, a current user analysis phase (see [0021] and [0030]-[0032]); 
determine, based at least in part on the current user analysis phase and using a prediction model, a predicted next user interaction (see [0021] and [0030]-[0032] – The model returns a set of queries likely to follow from the most recent query.); 
precompute data based at least in part on the predicted next user interaction (see [0033] – The system executes and stores the results of the preemptive queries suggested by the predictive model.); 
store the precomputed data in a middleware cache during the current user analysis phase (see [0021]; [0033] and Fig 1 – Likely queries may be executed and results cached before the user asks for the query. The queries may be cached at the server (cache memory 112).  The server is considered to represent the middleware layer since it is the go between for the client 104 and the data sources 108 and 116 as seen in Fig 1.); 
responsive to receiving subsequent user interaction, retrieve at least a portion of the precomputed data relating to the item from the middleware cache (see [0034] – When a new query is executed against the data source 350, the system first looks in the cache); and 
present at least some of the precomputed data (see [0034]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the precomputed data of Eledath/Kashyap in a cache and then retrieve the data from the cache as taught by Heimendinger.  One would have been motivated to do in order to increase the speed at which the data is retrieved, since a cache is a data structure optimized for retrieval speed (Heimendinger: see [0033]; Kashyap: see [0044]; Eledath: see [0075]).  Also, while Heimendinger does not explicitly teach the concept of augmented reality, Heimendinger states that any form of data may be queried employing a predictive data caching model using the principles described (see [0035]). 
Referring to claim 11, Eledath/Kashyap/Heimendinger teaches the system of claim 10, wherein the viewport is comprised within a smartphone (Eledath: see Fig 27; [0044]; and [0100]; Kashyap: see [0107]).
Referring to claim 12, Eledath/Kashyap/Heimendinger teaches the system of claim 10, wherein the computing device is further configured to: 
receive an additional client selection [user input/interaction] of an additional item of the real-world data [real world scene] after presenting at least some of the data in the client viewport [loop 310 indicates portions of the method that may repeated iteratively and/or concurrently, for example if there are multiple rounds of dialog/interaction between the person 104 and the platform 132, or with respect to the dynamic scene understanding regarding different visual features of the real world scene.] (Eledath: see [0136]; [0138]; and Fig 3 – The operations at block 314 may be initiated in response to the system detecting a new user interaction, such as a gesture or speech. For example, the user input may include a verbal request, such as “who is the person in the red jacket,” or movement of the user with respect to a part of the real world scene (e.g., pointing to an object).);
retrieve supplemental data relating to the additional item from storage (Eledath: see [0037]; [0038]; [0095]; [0139]; [0140]; and Fig 3 – At block 324, the system selects virtual elements that represent a portion of the stored knowledge correlated with visual features of the scene.); and 
present the supplemental data [virtual element] in the client viewport with at least some of the precomputed data and at least some of the real-world data [view of the scene] (Eledath: see [0139]; [0140] and Fig 3 – At block 326, the system 110 displays the virtual elements selected at block 324 on the view of the scene.).
Eledath fails to teach that the data presented is precomputed data.  Heimendinger and Kashyap each teach presenting precomputed data (Kashyap: see [0044]; Heimendinger: [0034]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to display the have multiple rounds of display as taught by Eledath using precomputed data as taught by Kashyap and Heimendinger.  One would have been motivated to do so in order to increase the speed at which the data is retrieved using precomputed data stored in a cache (Heimendinger: see [0033]; Kashyap: see [0044]; Eledath: see [0075]).
Referring to claim 16, Eledath/Kashyap/Heimendinger teaches the system of claim 10, further comprising an augmented reality application configured to receiving the client selection and present the data (Eledath: see Fig 3; Fig 27; [0027]; [0036]; [0139]; and [0140]; Kashyap: see [0021]).
Referring to claim 17, Eledath/Kashyap/Heimendinger teaches the system of claim 10, wherein the real-world data is live real-world data [real world scene] in real-time [real time] (Eledath: see [0040]; [0047]; and [0137]).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0378861 to Eledath et al (hereafter Eledath) in view of US PGPub 2017/0124474 to Kashyap (hereafter Kashyap) in view of US PGPub 2011/0055202 to Heimendinger as applied to claims 3 and 12 above, and further in view of US PGPub 2019/0026635 to Wang et al (hereafter Wang).
Referring to claims 4 and 13, while Eledath/Kashyap/Heimendinger teaches the concept of a cloud (see [0117] and [0149]), Eledath/Kashyap/Heimendinger fails to explicitly disclose the further limitation of wherein retrieving the supplemental data comprises performing data fusion against cloud-based datastores.  Wang teaches the retrieval of data, including the further limitation wherein retrieving the data comprises performing data fusion against cloud-based datastores (see [0059] and [0060]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the concept of data fusion against a cloud as taught by Wang to retrieve the data of Eledath/Kashyap/Heimendinger.  One would have been motivated to do so in order to efficiently retrieve data from a plurality of databases (Eledath: see [0005] and [0006]).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0378861 to Eledath et al (hereafter Eledath) in view of US PGPub 2017/0124474 to Kashyap (hereafter Kashyap) in view of US PGPub 2011/0055202 to Heimendinger as applied to claims 1 and 10 above, and further in view of US PGPub 2015/0127599 to Schiebeler (hereafter Schiebeler).

Referring to claim 6, while Eledath/Kashyap/Heimendinger teaches in case of a cache miss, then retrieving the data (Heimendinger: see [0034]), Eledath/Kashyap/Heimendinger fails to explicitly disclose that the data is retrieved using an information extraction engine or from a back-end server.
Schiebeler teaches the retrieval of data using a query wherein retrieving the data comprises retrieving result-sets from a middleware cache (see [0020] and Fig 3, steps 304-312 - The stateless cache may be integrated with middleware in a system.) including the further limitation of in case of a cache miss, retrieving data using an information extraction engine or from a back-end server (see [0016]; [0017]; and Fig 3, steps 304 and 314-318 – The steps performed in response to the data not existing in the cache.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to retrieve the data of Eledath/Kashyap/Heimendinger in the manner taught by Schiebeler.  One would have been motivated to do so since Eledath/Kashyap/Heimendinger teaches in case of a cache miss, then retrieving the data from the source (Heimendinger: see [0034]) and this process is merely the manner in which to make the retrieval happen.
Referring to claim 15, while Eledath/Kashyap/Heimendinger teaches in case of a cache miss, then retrieving the data (Heimendinger: see [0034]), Eledath/Kashyap/Heimendinger fails to explicitly disclose that the data is retrieved using an information extraction engine or from a back-end server.
Schiebeler teaches the retrieval of data using a query wherein retrieving the data comprises retrieving result-sets from a middleware cache (see [0020] and Fig 3, steps 304-312 - The stateless cache may be integrated with middleware in a system.) including the further limitation wherein retrieving the data comprises, retrieving data using an information extraction engine or from a back-end server (see [0016]; [0017]; and Fig 3, steps 304 and 314-318 – The steps performed in response to the data not existing in the cache.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to retrieve the data of Eledath/Kashyap/Heimendinger in the manner taught by Schiebeler.  One would have been motivated to do so since Eledath/Kashyap/Heimendinger teaches in case of a cache miss, then retrieving the data from the source (Heimendinger: see [0034]) and this process is merely the manner in which to make the retrieval happen.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0124474 to Kashyap (hereafter Kashyap) in view of US PGPub 2011/0055202 to Heimendinger (hereafter Heimendinger).

Referring to claim 18, Heimendinger discloses a computing device comprising: 
a middleware cache [cache memory 112] (see [0021]; [0033] and Fig 1 – Likely queries may be executed and results cached before the user asks for the query. The queries may be cached at the server (cache memory 112).  The server is considered to represent the middleware layer since it is the go between for the client 104 and the data sources 108 and 116 as seen in Fig 1.);
a cache manager [server 114] (see [0021] and Fig 1); 
a prediction engine [server 114 executing predictive model] (see Fig 1 and [0021]) configured to:
receive a query from a client (see [0033] and [0034]);
send the query to the cache manager for retrieval of a data result for the query from the middleware cache (see [0034]) by:
identifying, using a prediction model, a current user analysis phase (see [0021] and [0030]-[0032]); 
determining, based at least in part on the current user analysis phase and using a prediction model, a predicted next user interaction (see [0021] and [0030]-[0032] – The model returns a set of queries likely to follow from the most recent query.); 
precomputing data based at least in part on the predicted next user interaction (see [0033] – The system executes and stores the results of the preemptive queries suggested by the predictive model.); 
storing the precomputed data in a middleware cache during the current user analysis phase (see [0021]; [0033] and Fig 1 – Likely queries may be executed and results cached before the user asks for the query. The queries may be cached at the server (cache memory 112).  The server is considered to represent the middleware layer since it is the go between for the client 104 and the data sources 108 and 116 as seen in Fig 1.); 
responsive to receiving subsequent user interaction, retrieving at least a portion of the precomputed data relating to the item from the middleware cache (see [0034] – When a new query is executed against the data source 350, the system first looks in the cache).  
Kashyap teaches predicting what a user’s next user input will be in an augmented reality application (see [0004] and [0021]), including the further limitations of 
a prediction engine comprising a first prediction model and a second prediction model (see [0028]) configured to:
	receive a query from a client running an augmented reality application, wherein the query pertains to an item in a real-world (see [0021]; [0029]; [0044]; and [0073]),
	identifying, using a first prediction model [one of the predictive state-based application models 135], a current user analysis phase [user psychological state] (see [0028] –  It is noted that the term current user analysis phase is not elaborated on or defined within the specification.); 
determining, based at least in part on the current user analysis phase and using a second prediction model [a second of the predictive state-based application models 135], a predicted next user interaction [predict next user input] (see [0028] and [0073]); 
precomputing data based at least in part on the predicted next user interaction (see [0044] – The user’s prior inputs and predicted psychological state can be applied to a predictive model to predict the user’s likely next input and current psychological state prior to the user actually making a current input to the application. Consequently, providing such predictions to the application enables the application to begin preparing a response to the predicted input before the user has actually made that input.); 
responsive to receiving a subsequent user interaction, retrieving at least a portion of the precomputed data relating to the item (see [0044] – The application then appears to the user as if it were responding in near real-time to the actual user input).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the precomputed data of Kashyap in a cache and then retrieve the data from the cache as taught by Heimendinger.  One would have been motivated to do in order to increase the speed at which the data is retrieved, since a cache is a data structure optimized for retrieval speed (Heimendinger: see [0033]; Kashyap: see [0044]; Eledath: see [0075]).  Also, while Heimendinger does not explicitly teach the concept of augmented reality, Heimendinger states that any form of data may be queried employing a predictive data caching model using the principles described (see [0035]). 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0124474 to Kashyap (hereafter Kashyap) in view of US PGPub 2011/0055202 to Heimendinger as applied to claims 1 and 10 above, and further in view of US PGPub 2015/0127599 to Schiebeler (hereafter Schiebeler).

Referring to claim 19, while Kashyap/Heimendinger teaches in case of a cache miss, then retrieving the data (Heimendinger: see [0034]), Kashyap/Heimendinger fails to explicitly disclose that the data is retrieved using an information extraction engine or from a back-end server.
Schiebeler teaches the retrieval of data using a query wherein retrieving the data comprises retrieving result-sets from a middleware cache (see [0020] and Fig 3, steps 304-312 - The stateless cache may be integrated with middleware in a system.) including the further limitation further comprising an information extraction engine configured to retrieve the data result for the query in case of a cache miss (see [0016]; [0017]; and Fig 3, steps 304 and 314-318 – The steps performed in response to the data not existing in the cache.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to retrieve the data of Kashyap/Heimendinger in the manner taught by Schiebeler.  One would have been motivated to do so since Kashyap/Heimendinger teaches in case of a cache miss, then retrieving the data from the source (Heimendinger: see [0034]) and this process is merely the manner in which to make the retrieval happen.
Referring to claim 20, while Kashyap/Heimendinger teaches in case of a cache miss, then retrieving the data (Heimendinger: see [0034]), Kashyap/Heimendinger fails to explicitly disclose that the data is retrieved using an information extraction engine or from a back-end server.
Schiebeler teaches the retrieval of data using a query wherein retrieving the data comprises retrieving result-sets from a middleware cache (see [0020] and Fig 3, steps 304-312 - The stateless cache may be integrated with middleware in a system.) including the further limitation further comprising a back-end server configured to retrieve the data result for the query in case of a cache miss (see [0016]; [0017]; and Fig 3, steps 304 and 314-318 – The steps performed in response to the data not existing in the cache.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to retrieve the data of Kashyap/Heimendinger in the manner taught by Schiebeler.  One would have been motivated to do so since Kashyap/Heimendinger teaches in case of a cache miss, then retrieving the data from the source (Heimendinger: see [0034]) and this process is merely the manner in which to make the retrieval happen.

Response to Arguments
With regards to the Arguments concerning the prior art rejections, new art has been provided to teach the newly added limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub2015/0127599 - Schiebeler teaches the retrieval of data using a query, including the further limitation wherein retrieving the data comprises retrieving result-sets from a middleware cache (see [0020] and Fig 3, steps 304-312 - The stateless cache may be integrated with middleware in a system.).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167